                 Case 20-12085-CSS              Doc 36       Filed 09/15/20        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                    ) Chapter 15
                                                          )
GROUPE DYNAMITE INC., et al.,                             ) Case No. 20-12085 (CSS)
                                                          )
                                       1
Debtors in a Foreign Proceeding,                          ) (Jointly Administered)

                                 NOTICE OF APPEARANCE AND
                               REQUEST FOR NOTICES AND PAPERS

          PLEASE TAKE NOTICE that National Bank of Canada, as Agent and National Bank of

Canada, Bank of Montreal, The Toronto-Dominion Bank and Federation des Caisses Desjardins

du Quebec, as Lenders (the “Lenders”) hereby appear in the above-captioned cases through their

counsel Dentons US LLP and Ashby & Geddes, P.A. and, pursuant to Rules 2002, 9007 and

9010 of the Federal Rules of Bankruptcy Procedure and 11 U.S.C. §§ 102(1), 342 and 1109(b),

request that all notices given or required to be given in these cases or any related adversary

proceeding and all papers served or required to be served in these cases be given and served

upon:

                DENTONS US LLP                                           DENTONS US LLP
               Patrick C. Maxcy, Esq.                                     David F. Cook, Esq.
         233 South Wacker Drive, Suite 5900                                1900 K Street NW
              Chicago, IL 60606-6361                                   Washington, DC 20006
             Telephone: (312) 876-2810                               Telephone: (202) 496-7301
         Email: patrick.maxcy@dentons.com                          Email: david.f.cook@dentons.com




1
  The last four digits of the Debtors’ tax identification number are as follows: (a) Groupe Dynamite Inc. (4210);
(b) GRG USA Holdings Inc. (4293); and (c) GRG USA LLC (4008). Additional case information can be obtained
on the website of the Debtors’ claims and noticing agent at https://cases.omniagentsolutions.com/groupedynamite.
The location of the Debtors’ service address for purposes of these chapter 15 cases is 5592 Ferrier Street, Montreal,
Quebec, Canada, H4P 1M2.




{01607205;v1 }
                 Case 20-12085-CSS       Doc 36        Filed 09/15/20   Page 2 of 3




         ASHBY & GEDDES, P.A.
           William P. Bowden, Esq.
             Katharina Earle, Esq.
       500 Delaware Avenue, 8th Floor
                P.O. Box 1150
        Wilmington, Delaware 19899
         Telephone: (302) 654-1888
             Fax: (302) 654-2067
      Email: wbowden@ashbygeddes.com
       Email: kearle@ashbygeddes.com


         PLEASE TAKE FURTHER NOTICE that this request for notice and service includes

copies of all papers, including, but not limited to, reports, pleadings, motions, applications or

petitions, schedules, plans, disclosure statements, and answering or reply papers filed in these

cases or any related adversary proceeding and that such service be by mailing one copy of each,

unless otherwise directed by the Court, to the parties listed above.

         PLEASE TAKE FURTHER NOTICE that the Lenders intend that neither this Notice

of Appearance nor any former or later pleading, claim or suit shall waive (1) the right to have

final orders in non-core matters entered only after de novo review by the United States District

Court for the District of Delaware (the “District Court”), (2) the right to trial by jury in any

proceeding so triable in these cases or any case, controversy or proceeding related to these cases,

(3) the right to have the District Court withdraw the reference in any matter subject to mandatory

or discretionary withdrawal or (4) any other rights, claims, actions, defenses, set-offs, or

recoupments to which the Lenders are or may be entitled under agreements in law or in equity.

Additionally, nothing herein shall be deemed or construed as a consent to jurisdiction of matters

congressionally delegated to regulatory authorities.



                                        -Signature Page to Follow-


{01607205;v1 }                                   2
                 Case 20-12085-CSS   Doc 36     Filed 09/15/20   Page 3 of 3




Dated: September 15, 2020               ASHBY & GEDDES, P.A.

                                        /s/ William P. Bowden
                                        William P. Bowden (DE No. 2553)
                                        Katharina Earle (DE No. 6348)
                                        500 Delaware Avenue, 8th Floor
                                        P.O. Box 1150
                                        Wilmington, DE 19899
                                        Tel: 302-654-1888
                                        Email: wbowden@ashbygeddes.com
                                        Email: mdebaecke@ashbygeddes.com

                                        -and-

                                        DENTONS US LLP
                                        Patrick C. Maxcy
                                        233 South Wacker Drive, Suite 5900
                                        Chicago, IL 60606-6361
                                        Telephone: (312) 876-2810
                                        Email: patrick.maxcy@dentons.com

                                        DENTONS US LLP
                                        David F. Cook (DE No. 6352)
                                        1900 K Street NW
                                        Washington, DC 20006
                                        Telephone: (202) 496-7301
                                        Email: david.f.cook@dentons.com

                                        Counsel to the Lenders




{01607205;v1 }                            3
